Exhibit 10.2

THIRD AMENDMENT TO EXIM GUARANTIED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO EXIM GUARANTIED CREDIT AGREEMENT (this “Amendment”),
dated as of September 26, 2011, is entered into by and among WELLS FARGO CAPITAL
FINANCE, LLC, a Delaware limited liability company, formerly known as Wells
Fargo Foothill, LLC, as the administrative agent (in such capacity, “Agent”) for
the Lenders (as defined below), the Lenders, STANADYNE INTERMEDIATE HOLDING
CORP., a Delaware corporation (“Parent”), and STANADYNE CORPORATION, a Delaware
corporation (“Borrower”).

RECITALS

A. Borrower, Parent, the lenders party thereto from time to time (the “Lenders”)
and Agent have previously entered into that certain EXIM Guarantied Credit
Agreement dated as of August 13, 2009 (as the same may be modified, supplemented
or amended from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans and financial accommodations available to
Borrower. Terms used herein without definition shall have the meanings ascribed
to them in the Credit Agreement.

B. Borrower has requested that Agent and the Lenders amend the Credit Agreement
which Agent and the Lenders are willing to do pursuant to the terms and
conditions set forth herein.

C. Borrower and Parent are entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Agent’s or
any Lender’s rights or remedies as set forth in the Credit Agreement are being
waived or modified by the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

12. Amendments to Credit Agreement.

(a) The definition of “Commitment” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“ ‘Commitment’ means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of the Agreement. Notwithstanding anything to the
contrary in this Agreement or on Schedule C-1, (A) the aggregate amount of the
Commitments



--------------------------------------------------------------------------------

of the Lenders hereunder, as of any date of determination, shall not exceed the
lesser of (i) the Maximum Revolver Amount as of such date and (ii) the Borrowing
Base as of such date, and the Commitment of each Lender hereunder shall be
deemed to be temporarily reduced proportionate to such Lender’s Pro Rata Share
to the extent either the Maximum Revolver Amount or the Borrowing Base is less
than the aggregate amount of the Commitments, and (B) the aggregate amount of
the Commitments under this agreement combined with the aggregate amount
“Commitments” (as defined in the Domestic Credit Agreement) shall not exceed
$35,000,000.”

(b) The definition of “Maximum Revolver Amount” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“ ‘Maximum Revolver Amount’ means, as of any date of determination, $15,000,000,
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.4(c) of the Agreement.”

(c) The definition of “Revolver Commitment” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“ ‘Revolver Commitment’ means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement. Notwithstanding
anything to the contrary in this Agreement or on Schedule C-1, (A) the aggregate
amount of the Revolver Commitments of the Lenders hereunder, as of any date of
determination, shall not exceed the lesser of (i) the Maximum Revolver Amount as
of any date and (ii) the Borrowing Base as of any date, and the Revolver
Commitment of each Lender hereunder shall be deemed to be temporarily reduced
proportionate to such Lender’s Pro Rata Share to the extent either the Maximum
Revolver Amount or the Borrowing Base is less than the aggregate amount of the
Revolver Commitments, and (B) the aggregate amount of the Revolver Commitments
under this Agreement combined with the aggregate amount of “Revolver
Commitments” (as such term is used in the Domestic Credit Agreement) shall not
exceed $35,000,000.”

(d) Schedule C-1 to the Credit Agreement is hereby amended and replaced with
Schedule C-1 attached hereto.

13. Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall not become effective until all of the following conditions precedent shall
have been satisfied or waived by Agent:

(a) Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

 

2



--------------------------------------------------------------------------------

(b) Amendment to Domestic Credit Agreement. Agent shall have received an
amendment to the Domestic Credit Agreement, in form and substance satisfactory
to Agent, fully executed by Borrower and Parent (the “Domestic Amendment”).

(c) EXIM Bank. Agent shall have received the approval of the EXIM Bank, in form
and substance reasonably satisfactory to Agent, for the transactions evidenced
by this Amendment and the Domestic Amendment.

(d) Amended and Restated Notes. Agent shall have received amended and restated
promissory notes, in form and substance reasonably satisfactory to Agent,
executed by Borrower.

(e) Representations and Warranties. The representations and warranties set forth
herein and in the Credit Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) must be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).

(f) Other Required Documentation. Agent shall have received all other documents
and legal matters in connection with the transactions contemplated by this
Amendment and such documents shall have been delivered or executed or recorded
and shall be in form and substance reasonably satisfactory to Agent.

14. Representations and Warranties. Each of Borrower and Parent represents and
warrants to the Agent and the Lenders as follows:

(a) Authority. Each of Borrower and Parent has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended or modified hereby) to which
it is a party. The execution, delivery and performance by each of Borrower and
Parent of this Amendment have been duly approved by all necessary corporate
action, have received all necessary governmental approval, if any, and do not
contravene any law or any contractual restriction binding on any Borrower or
Parent. No other corporate proceedings are necessary to consummate such
transactions.

(b) Enforceability. This Amendment has been duly executed and delivered by each
of Borrower and Parent. This Amendment and each Loan Document (as amended or
modified hereby) is the legal, valid and binding obligation of each of Borrower
and Parent, enforceable against each of Borrower and Parent in accordance with
its terms (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally), and is
in full force and effect.

(c) Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof as though made on and as of the date hereof.

 

3



--------------------------------------------------------------------------------

(d) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

15. Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

16. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

17. Reference to and Effect on the Loan Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically set forth in this Amendment, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of each of Borrower and Parent
to Agent and Lenders without defense, offset, claim or contribution.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

18. Ratification. Each of Borrower and Parent hereby ratify and confirm in all
respects the Credit Agreement, as amended hereby, and the Loan Documents
effective as of the date hereof.

19. Estoppel. To induce Agent and Lenders to enter into this Amendment and to
induce Agent and Lenders to continue to make advances to Borrower under the
Credit Agreement, each of Borrower and Parent hereby acknowledges and agrees
that, after giving effect to this Amendment, as of the date hereof, there exists
no Default or Event of Default and no right of offset, defense, counterclaim or
objection in favor of either of Borrower or Parent as against Agent or any
Lender with respect to the Obligations.

 

4



--------------------------------------------------------------------------------

20. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

21. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

22. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

STANADYNE INTERMEDIATE HOLDING CORP.,

a Delaware corporation

By:  

/s/ Stephen S. Langin

Name:   Stephen S. Langin Title:  

Vice President, Chief Financial Officer and

Secretary

STANADYNE CORPORATION,

a Delaware corporation

By:  

/s/ Stephen S. Langin

Name:   Stephen S. Langin Title:  

Vice President, Chief Financial Officer and

Secretary

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:  

/s/ Jason Shanahan

Name:   Jason Shanahan Title:   Vice President

 

6



--------------------------------------------------------------------------------

SCHEDULE C-1

COMMITMENTS

 

Lender

   Revolver
Commitment3      Commitment4  

Wells Fargo Capital Finance, LLC

   $ 15,000,000       $ 15,000,000      

 

 

    

 

 

 

All Lenders

   $ 15,000,000       $ 15,000,000      

 

 

    

 

 

 

 

3 

Notwithstanding the following, (A) the aggregate amount of the Revolver
Commitments of the Lenders hereunder, as of any date of determination, shall not
exceed the lesser of (i) the Maximum Revolver Amount as of any date and (ii) the
Borrowing Base as of any date, and the Revolver Commitment of each Lender
hereunder shall be deemed to be temporarily reduced proportionate to such
Lender’s Pro Rata Share to the extent either the Maximum Revolver Amount or the
Borrowing Base is less than the aggregate amount of the Revolver Commitments,
and (B) the aggregate amount of the Revolver Commitments under this Agreement
combined with the aggregate amount of “Revolver Commitments” (as such term is
used in the Domestic Credit Agreement) shall not exceed $35,000,000.

4 

Notwithstanding the following, (A) the aggregate amount of the Commitments of
the Lenders hereunder, as of any date of determination, shall not exceed the
lesser of (i) the Maximum Revolver Amount as of such date and (ii) the Borrowing
Base as of such date, and the Commitment of each Lender hereunder shall be
deemed to be temporarily reduced proportionate to such Lender’s Pro Rata Share
to the extent either the Maximum Revolver Amount or the Borrowing Base is less
than the aggregate amount of the Commitments, and (B) the aggregate amount of
the Commitments under this Agreement combined with the aggregate amount
“Commitments” (as defined in the Domestic Credit Agreement) shall not exceed
$35,000,000.

 

7